Citation Nr: 1759859	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 29, 1974 to January 13, 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening the Veteran's claim for service connection for a back disability.  

The issue of entitlement to service connection for a back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed March 2004 rating decision considered and denied the Veteran's petition to reopen the claim for service connection for a back disability.

2. There is evidence associated with the claims file since the March 2004 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1. The March 2004 rating decision, which denied reopening the claim for service connection for a back disability, is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received since the March 2004 rating decision sufficient to reopen the claim for service connection for a back disability.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening".  The Court emphasized that the post-VCAA versions of this regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

By way of history, the Veteran initially filed his claim for a back disability in February 1976, which was denied in an unappealed May 1976 rating decision.  He again filed for this claim to be reopened in December 1993 and again in December 2003.  The RO denied reopening the claim in an unappealed March 2004 rating decision.  The relevant evidence at the time of the March 2004 rating decision included the Veteran's service treatment records (STRs) and some post-service treatment records reflecting no findings of a back disorder.  Accordingly, the RO denied reopening the claim because the Veteran did not submit any new or material evidence.  The March 2004 rating decision is final.  38 U.S.C. § 7104 (West 2014). 

Since the March 2004 rating decision, the relevant evidence includes statements, specifically, in an April 2014 phone conversation with the Veteran, recounting that he fell down and hurt his back on an obstacle course and was treated at the hospital while in boot camp.  Also, the record includes newly submitted private and VA medical treatment records, including imaging results obtained in August 2014 showing that the Veteran had multilevel degenerative disc disease (DDD) of the lumbar spine.  This recently submitted evidence is new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim for entitlement to service connection for a back disability is warranted.


ORDER

The petition to reopen the claim of entitlement to service connection for a back disability is granted.



REMAND

Since the claim for service connection for a back disability has been reopened, the Board must now determine whether service connection is warranted.  Unfortunately, a VA examination is necessary to determine if the Veteran's currently diagnosed back disability is related to incidents in service, including the asserted fall during boot camp. 

Further, the records relating to the Veteran's claim for Social Security Administration (SSA) disability benefits, his updated VA treatment records, and any in-service clinical records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and Medical Evaluation Board records.

2.  Make arrangements to obtain the Veteran's treatment from the VA treatment facility in Newington, CT, dated from January 1975 to December 1976.

3.  Make arrangements to obtain the Veteran's VA treatment records, dated since April 2014.

4. Make arrangements to obtain any private medical treatment records from Dr. D.C. at the Millennium Physician Group, dated since October 2011; from North Port Health, dated since June 2012; and from Veterans Memorial Hospital in Meridian, CT, dated from January 1975 to December 1976.

5.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

6.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the etiology of his back disability diagnosed as DDD of the lumbar spine.  The entire claims file, to include a copy of this REMAND and the Veteran's service treatment records, must be made available to the VA examiner, who must note its review.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any current back disorder initially manifested during active duty or is otherwise related or attributable to service. In providing this opinion, the examiner should acknowledge and address the following:

* The Veteran's statement that he injured his back during boot camp when he fell during an obstacle course;

* The December 10, 1974 service treatment record showing that the Veteran complained of pain in his left side; and

* The post-service VA treatment record dated January 26, 1976, showing that the Veteran complained of left flank pain, especially when lifting heavy objects, with a diagnosis of flank pain, unknown etiology (see VBMS entry dated May 11, 1976, VA 10-10 Forms).

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

7. After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal.  If the benefits sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


